If this opinion indicates that it is “FOR PUBLICATION,” it is subject to revision
                           until final publication in the Michigan Appeals Reports.




                               STATE OF MICHIGAN

                                COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                     UNPUBLISHED
                                                                     October 15, 2019
                Plaintiff-Appellee,

v                                                                    No. 342892
                                                                     Wayne Circuit Court
PHILLIP CARLOS HALL,                                                 LC No. 17-008861-01-FC

                Defendant-Appellant.


Before: RIORDAN, P.J., and K. F. KELLY and CAMERON, JJ.

PER CURIAM.

        Defendant was convicted, following a jury trial, of second-degree murder, MCL 750.317,
possession of a firearm during the commission of a felony (felony-firearm), MCL 750.227b, and assault
with intent to do great bodily harm less than murder (AWIGBH), MCL 750.84.1 Defendant was
sentenced to imprisonment of 22 to 40 years for the second-degree murder conviction, two years for the
felony-firearm conviction, and 5 to 10 years for the AWIGBH conviction. Defendant appeals as of
right, and we affirm.

                                                I. BASIC FACTS

        In the late evening hours of September 16, 2017, defendant and Richard Bailey parked across the
street from Neville Morris Sr.’s (Neville Sr.) house. Defendant was purportedly upset about the
relationship between his sister and Neville Sr.’s son, Lorenzo. Neville Sr.’s son, Neville Morris, Jr.
(Neville Jr.), approached defendant’s vehicle and saw that defendant had a nine millimeter pistol in his
hand. Neville Jr. and defendant had a brief discussion at defendant’s vehicle, during which Neville Sr.
returned home and parked in his driveway. During his argument with Neville Jr., defendant exited his
vehicle with his gun in his hand, and Neville Jr. backed away from defendant’s vehicle. Meanwhile,
Neville Sr. retrieved his .45 caliber pistol from his vehicle, holstered it, and exited his vehicle. Neville
Sr. then had a brief discussion with defendant before walking back to his house with Neville Jr.


1
    Defendant was acquitted of assault with intent to commit murder, MCL 750.83.



                                                    -1-
        As Neville Jr. and Neville Sr. walked toward Neville Sr.’s house, defendant and Bailey entered
defendant’s vehicle and drove onto the driveway Neville Sr. shared with his neighbor. Defendant and
Bailey exited defendant’s vehicle and walked toward Neville Sr.’s house. Defendant had his gun in his
hand and waved it in the air as he threatened to kill Neville Jr., Neville Sr., and everyone else in Neville
Sr.’s house. Defendant and Bailey walked toward Neville Jr. and Neville Sr. when they were on their
porch.

        Bailey stepped in front of defendant and had one foot on Neville Sr.’s porch when defendant
fired his gun two times at Neville Sr., who drew his gun and returned fire. While doing so, Neville Sr.
attempted to move off his porch and toward his vehicle, but he was shot in the neck and fell to the
ground. He continued to fire his weapon in defendant’s direction. When Neville Sr. fell, he was foot to
foot with Bailey. Neville Jr. picked up Neville Sr.’s gun and shot at defendant as he returned to his
vehicle and drove away.

        Bailey was shot five times and died of his injuries at the scene. Neville Sr. was shot in the neck,
but taken to the hospital by Neville Jr. and survived. The police received a run to a gunshot wound
victim and found defendant had crashed his car nearby and was in and out of consciousness. Defendant
also was taken to the hospital and survived. Detroit Police Sergeant Todd Eby interviewed defendant on
September 17, 2017, and September 18, 2017 in the hospital. Defendant’s statements in the hospital and
his testimony at trial described different series of events. However, he denied initiating the altercation
and being the aggressor.

                                           II. JURY INSTRUCTIONS

       Defendant asserts that he was entitled to additional jury instructions addressing whether he could
be held responsible for Neville Sr.’s killing of Bailey. We disagree.

        “The failure of the court to instruct on any point of law shall not be ground for setting aside the
verdict of the jury unless such instruction is requested by the accused.” MCL 768.29. Waiver is “the
intentional relinquishment or abandonment of a known right.” People v Carter, 462 Mich. 206, 215; 612
NW2d 144 (2000). “One who waives his rights under a rule may not then seek appellate review of a
claimed deprivation of those rights, for his waiver has extinguished any error.” Id. (citation omitted).
When a defendant expresses satisfaction with the jury instructions, any error is waived. Id. at 214-215;
People v Reid, 292 Mich. App. 508, 515; 810 NW2d 391 (2011).

       In the present case, defendant did not request the omitted instruction at trial, and in fact,
expressed satisfaction with the instructions given by the trial court. Therefore, the express approval by
defense counsel of the trial court’s instruction extinguished any error, and there is no error for review.

                                         III. CHARACTER EVIDENCE

       Defendant argues that the trial court erred by omitting evidence of Bailey’s character for
violence. We disagree.

       During cross-examination of Bailey’s sister, defense counsel inquired whether Bailey had a
criminal record, and the prosecutor objected. Outside the presence of the jury, defense counsel argued
that Bailey had a gun conviction and was “known for guns” and “may very well have been the first
aggressor.” The trial court ultimately held that Bailey’s prior specific instances of violence and

                                                    -2-
lawlessness were too remote to show that he was the aggressor in this case. When trial resumed the next
day, the trial court clarified that any alleged acts of aggression by Bailey had to be directed toward the
defendant and not third parties. Accordingly, because Bailey’s character for aggression was not pursued
against defendant, who brought Bailey to the scene, it was not admissible to show that he was known for
guns and the first aggressor. Ultimately, there was no evidence presented at trial that Bailey had a gun
in his possession or could have initiated the gun fight.

        On appeal, defendant contends that Neville Sr. may have decided to shoot Bailey because of a
reasonable apprehension of harm in light of Bailey’s prior specific acts of violence. There is no
indication that Neville Sr. had any knowledge of Bailey’s alleged prior acts of violence and in light of
Neville Sr.’s testimony that he fired his weapon solely in response to shots fired by defendant, the trial
court did not abuse its discretion by excluding this evidence.

        When properly preserved, this Court “review[s] for an abuse of discretion a trial court’s decision
to admit or exclude evidence,” and reviews any preliminary legal questions of law de novo. People v
Mann, 288 Mich. App. 114, 117; 792 NW2d 53 (2010). Preliminary questions of law require a court to
determine “whether a rule of evidence or statute precludes admissibility of the evidence.” People v
Lukity, 460 Mich. 484, 488; 596 NW2d 607 (1999). “An abuse of discretion occurs when the court
chooses an outcome that falls outside the range of reasonable and principled outcomes.” People v
Mahone, 294 Mich. App. 208, 212; 816 NW2d 436 (2011). “[A] trial court’s decision on a close
evidentiary question ordinarily cannot be an abuse of discretion.” People v Cameron, 291 Mich. App.
599, 608; 806 NW2d 371 (2011) (quotation marks and citation omitted).

        Here, the admission of character evidence is governed by MRE 404 which provides, in relevant
part:

        (a) Character Evidence Generally. Evidence of a person’s character or a trait of character
        is not admissible for the purpose of proving action in conformity therewith on a particular
        occasion, except:

                                                  * * *

        (2) Character of Alleged Victim of Homicide. When self-defense is an issue in a charge
        of homicide, evidence of a trait of character for aggression of the alleged victim of the
        crime offered by an accused, or evidence offered by the prosecution to rebut the same, or
        evidence of a character trait of peacefulness of the alleged victim offered by the
        prosecution in a charge of homicide to rebut evidence that the alleged victim was the first
        aggressor[.]

This Court recently addressed the admission of evidence showing a victim’s character for violence in a
homicide case in People v Edwards, ___ Mich App ___, ___; ___ NW2d ___ (2015) (Docket No.
344541), slip op at 4, and held:

        First, evidence of a victim’s character for aggression is admissible as reputation evidence,
        even if the defendant does not have knowledge of the decedent’s character, to show that
        the decedent was the probable aggressor. With that said, reputation evidence of the
        decedent not known to the defendant is inadmissible if used to prove an essential element
        of self-defense, e.g., a reasonable apprehension of harm. Second, evidence of the
                                                    -3-
       decedent’s specific acts of violence is admissible only to prove an essential element of
       self-defense, such as a reasonable apprehension of harm.

        Although defendant received a self-defense instruction to address his acts regarding Lorenzo,
defendant argues on appeal that evidence of Bailey’s character for violence was admissible to show that
Neville Sr. acted in self-defense when he shot and killed Bailey. Defendant provides no relevant or
binding authority to support the position that a defendant can assert a self-defense argument on behalf of
third parties. Thus, evidence of Bailey’s prior acts and character for violence was not admissible to
show that Neville Sr. had a reasonable apprehension of harm. See Edwards, slip op at 4.

        Accordingly, the trial court did not abuse its discretion in excluding the evidence or by finding
that any alleged acts of aggression by Bailey had to be directed toward the defendant and not third party
Neville Sr.

                                  IV. PHOTOGRAPHIC EVIDENCE

       Defendant submits that the photographs of Neville Sr.’s injuries were improperly admitted into
evidence because their probative value was substantially outweighed by their prejudicial effect. We
disagree.

       When properly preserved, this Court “review[s] for an abuse of discretion a trial court’s decision
to admit or exclude evidence,” and reviews any preliminary legal questions of law de novo. Mann, 288
Mich. App. at 117. “[A] trial court’s decision on a close evidentiary question ordinarily cannot be an
abuse of discretion.” Cameron, 291 Mich. App. at 608 (quotation marks and citation omitted).

        “Generally, all relevant evidence is admissible at trial.” People v Aldrich, 246 Mich. App. 101,
114; 631 NW2d 67 (2001). Evidence is relevant if it has “any tendency to make the existence of any
fact that is of consequence to the determination of the action more probable or less probable than it
would be without the evidence.” People v Martzke, 251 Mich. App. 282, 293; 651 NW2d 490 (2002)
(citation and quotation marks omitted). “Under this broad definition, evidence is admissible if it is
helpful in throwing light on any material point.” Aldrich, 246 Mich. App. at 114.

        Under MRE 403, however, relevant evidence “may be excluded if its probative value is
substantially outweighed by the danger of unfair prejudice, confusion of the issues, or misleading the
jury, or by considerations of undue delay, waste of time, or needless presentation of cumulative
evidence.” “MRE 403 does not prohibit prejudicial evidence; rather, it prohibits evidence that is
unfairly prejudicial. In essence, evidence is unfairly prejudicial when there exists a danger that
marginally probative evidence might be given undue weight by the jury.” People v Dixon-Bey, 321
Mich. App. 490, 513; 909 NW2d 458 (2017).

      When addressing the admissibility of photographs, this Court held in People v Anderson, 209
Mich. App. 527, 536; 531 NW2d 780 (1995):

       Photographs are admissible if they are substantially necessary or instructive to show
       material facts or conditions. Photographs are not inadmissible merely because they may
       be gruesome and shocking. However, the trial court should exclude those that could lead
       the jury to abdicate its truth-finding function and convict on passion alone.


                                                   -4-
Photographs may “also be used to corroborate a witness’ testimony” and “[g]ruesomeness alone need
not cause exclusion.” People v Mills, 450 Mich. 61, 76; 537 NW2d 909 (1995). Finally, “[p]hotographs
depicting the nature and extent of a victim’s injuries may be probative of the defendant’s mental state.”
People v Head, 323 Mich. App. 526, 541; 917 NW2d 752 (2018).

       The photographs in question showed Neville Sr. on a hospital bed. Neville Sr. had a bandage on
his neck, but only a limited amount of blood was visible in the photograph. The photographs did not
show Neville Sr. covered in blood. In fact, the photographs did not actually show the bullet wound in
Neville Sr.’s neck because a bandage covered the wound. The photographs only showed the location of
Neville Sr.’s wound and his condition in the hospital. As such, the photographs were not gruesome.

       The photographs had significant probative value because they showed Neville Sr.’s condition in
the hospital and the location of his injury. The photographs also corroborated Neville Sr.’s testimony
and showed the nature and extent of his injury. Any prejudicial effect, however, did not substantially
outweigh the probative value of the photographs. As such, the photographs were properly admitted into
evidence.

                                    V. SUFFICIENCY OF THE EVIDENCE

        In defendant’s Standard 4 brief, Administrative Order No. 2004-6, he contends that there was
insufficient evidence for a rational juror to find that he committed second-degree murder. We disagree.

        Challenges to the sufficiency of the evidence are reviewed de novo to determine if any rational
trier of fact could determine that the essential elements of the crime were proven beyond a reasonable
doubt. People v Lockett, 295 Mich. App. 165, 180; 814 NW2d 295 (2012). All conflicts in the evidence
are resolved in favor of the prosecution. Id. “Circumstantial evidence and reasonable inferences drawn
from it may be sufficient to prove the elements of the crime.” People v Wilkens, 267 Mich. App. 728,
738; 705 NW2d 728 (2005). On appeal, “[t]his Court will not interfere with the trier of fact’s role of
determining the weight of the evidence or the credibility of witnesses.” People v Kanaan, 278 Mich
App 594, 619; 751 NW2d 57 (2008). Finally, to sustain a conviction, due process requires sufficient
evidence to justify a rational trier of fact finding guilt beyond a reasonable doubt. People v Breck, 230
Mich. App. 450, 456; 584 NW2d 602 (1998). Questions of constitutional law are reviewed de novo.
People v Trakhtenberg, 493 Mich. 38, 47; 826 NW2d 136 (2012).

        “The elements of second-degree murder are (1) a death, (2) the death was caused by an act of the
defendant, (3) the defendant acted with malice, and (4) the defendant did not have lawful justification or
excuse for causing the death.” People v Bergman, 312 Mich. App. 471, 487; 879 NW2d 278 (2015)
(quotation marks and citation omitted). “Malice is defined as the intent to kill, the intent to cause great
bodily harm, or the intent to do an act in wanton and willful disregard of the likelihood that the natural
tendency of such behavior is to cause death or great bodily harm.” People v Roper, 286 Mich. App. 77,
84; 777 NW2d 483 (2009) (citation and quotation marks omitted). Furthermore, “[m]alice may be
inferred from evidence that the defendant intentionally set in motion a force likely to cause death or
great bodily harm.” Id. (citation and quotation marks omitted). Finally, “[t]he offense of second-degree
murder does not require an actual intent to harm or kill, but only the intent to do an act that is in obvious
disregard of life-endangering consequences.” Id. (citation and quotation marks omitted).




                                                    -5-
        When viewed in the light most favorable to the prosecution, there was sufficient evidence for the
jury to conclude, beyond a reasonable doubt, that defendant committed second-degree murder. Neville
Jr. and Neville Sr. testified that defendant was waving a gun in the air while he argued with them in the
street. The Nevilles ended their argument with defendant and walked back to Neville Sr.’s house.
Defendant knew that Neville Sr. had a gun during this argument, but defendant still chose to approach
the Nevilles on Neville Sr.’s porch. As defendant and Bailey approached the porch, defendant continued
to threaten them and to wave his gun in the air. Bailey approached defendant and said something that
Neville Jr. and Neville Sr. could not hear. In doing so, Bailey placed himself physically between
Neville Sr. and defendant. After talking to defendant, Bailey approached Neville Sr., and defendant
fired his weapon at Neville Sr. Neville Sr. returned fire and was shot in the neck as he attempted to find
cover. By the time Neville Sr. fell to the ground, after being shot, Bailey had already fallen to the
ground. Bailey died of his wounds.

        The evidence shows that defendant was the aggressor in the situation that led to Bailey’s death.
The Nevilles had walked away from defendant before any violence began, but defendant and Bailey
chose to follow them to Neville Sr.’s house. Defendant knew that Neville Sr. had a gun, but continued
to threaten the men while waving his gun in the air. Finally, defendant fired his weapon first while
Bailey stood between defendant and Neville Sr. Neville Sr. firing his gun in return was a foreseeable
reaction to defendant shooting at him. Furthermore, Neville Sr. only fired his weapon because
defendant shot at him. Thus, defendant caused Neville Sr. to shoot and Bailey’s resultant death.

        By shooting at Neville Sr., when Bailey stood between them, defendant set in motion a force
likely to cause Bailey’s death. As such, defendant acted with malice. See Roper, 286 Mich. App. at 84
(holding that “[m]alice may be inferred from evidence that the defendant intentionally set in motion a
force likely to cause death or great bodily harm.”). Finally, no evidence showed that defendant was
justified in shooting at Neville Sr. Accordingly, defendant did not have a lawful justification or excuse
for causing Bailey’s death. Accordingly, this claim of error is without merit.

                              VI. INEFFECTIVE ASSISTANCE OF COUNSEL

         Also in his standard 4 brief, defendant contends that trial counsel was ineffective for failing to
call an unidentified “important” witness, failing to file a motion challenging the lack of malice, and
failing to seek a directed verdict in light of the admission of the prejudicial photographs. We disagree.

        Because a Ginther hearing was not held in the trial court, “our review is limited to the facts on
the record.” People v Wilson, 242 Mich. App. 350, 352; 619 NW2d 413 (2000). “[W]hether defense
counsel performed ineffectively is a mixed question of law and fact; this Court reviews for clear error
the trial court’s findings of fact and reviews de novo questions of constitutional law.” Trakhtenberg,
493 Mich. at 47. “A finding is clearly erroneous if it leaves this Court with a definite and firm
conviction that the trial court made a mistake.” People v Dillon, 296 Mich. App. 506, 508; 822 NW2d
611 (2012). Additionally, “[a] trial court’s factual findings are reviewed for clear error.” People v
Cress, 468 Mich. 678, 691; 664 NW2d 174 (2003).

        A “defendant has the burden of establishing the factual predicate for his claim of ineffective
assistance of counsel. . . .” People v Hoag, 460 Mich. 1, 6; 594 NW2d 57 (1999).




                                                    -6-
               Effective assistance of counsel is presumed, and the defendant bears a heavy
       burden of proving otherwise. To establish an ineffective assistance of counsel claim, a
       defendant must show that (1) counsel’s performance was below an objective standard of
       reasonableness under prevailing professional norms and (2) there is a reasonable
       probability that, but for counsel’s error, the result of the proceedings would have been
       different. [Lockett, 295 Mich. App. at 187 (citations omitted).]

       Although defendant contends that his trial counsel was ineffective for failing to call an important
witness, he failed to identify the witness and provide an offer of proof regarding the testimony the
witness would have provided. In light of defendant’s failure to establish the factual predicate for this
claim of error, he is not entitled to appellate relief. See Hoag, 460 Mich. at 6.

       Defendant also argues that trial counsel was ineffective for failing to seek to set aside his second-
degree murder conviction for lack of malice. However, whether the evidence was sufficient to support
the requisite malice element of second-degree murder presented an issue for resolution by the jury,
which disbelieved defendant’s version of events. People v Henderson, 306 Mich. App. 1, 13; 854 NW2d
234 (2014). Accordingly, this claim of error fails.

        Finally, defendant claims that trial counsel was ineffective for failing to move for a directed
verdict on the basis of the admission of the photographs of Neville Sr.’s injuries. As explained earlier,
however, the photographs of Neville Sr.’s injuries were properly admitted into evidence. As such, a
motion for a directed verdict arguing that the photographs were prejudicial was futile. Thus, trial
counsel was not ineffective on this basis.

       Affirmed.



                                                             /s/ Michael J. Riordan
                                                             /s/ Kirsten Frank Kelly
                                                             /s/ Thomas C. Cameron




                                                    -7-